46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph E. MULKINS, Jr., Plaintiff Appellant,v.SOUTH CAROLINA RETIREMENT SYSTEM;  State of South Carolina,and its various departments and commissions,Defendants Appellees.
No. 94-1739.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-93-334)
Ralph E. Mulkins, Jr., Appellant Pro Se.
D.S.C.
DISMISSED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Ralph E. Mulkins, Jr., appeals from a district court order denying his application for in forma pauperis status and denying his motion for appointment of counsel.  We dismiss the appeal.


2
The denial of in forma pauperis status is immediately appealable.  Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).  This Court reviews denial of in forma pauperis status for abuse of discretion.  Williams v. Field, 394 F.2d 329 (9th Cir.), cert. denied, 393 U.S. 891 (1965).  We find no abuse of discretion in the district court's denial.  Mulkins's application for in forma pauperis status disclosed that he has substantial realty and personalty holdings;  that he receives two retirement-related incomes;  and that he works part time.  Further, he has only one dependent, his daughter.


3
To the extent that Mulkins appeals the denial of his motion for appointment of counsel, the appeal is interlocutory.  Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).  Therefore, we deny leave to proceed in forma pauperis in this Court and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.